Citation Nr: 1205285	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  


WITNESSES AT HEARING ON APPEAL

The appellant, the Veteran's widow, and D. B.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to September 1947.  He died in January 2002.  The appellant is his surviving brother.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Initially, it is noted that this case has a long and complex procedural history which was noted in great detail in a Board remand in August 2011.  It will not be repeated here.  As a result of the Board's remand in 2011, a procedural defect was corrected.  Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the appellant, the Board finds that it must once again remand the claim of service connection for the cause of the Veteran's death for evidentiary development.  

As will be explained herein, the Board finds that adjudication of the appellant's claim for VA educational benefits must be deferred pending the outcome of the adjudication of the service connection claim for the cause of the Veteran's death.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board notes that the prior remand was fully complied with.  As requested, the appellant was provided with the proper VCAA letter.  It is noted that in a November 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded, in part, because the Board had not determined whether the record established that the Veteran's chronic obstructive pulmonary disorder (COPD), which was listed as a contributing factor on his death certificate, was of service origin.  Current review of the record reflects that it was noted upon the Veteran's service treatment records (STRs) that he was a smoker.  Post service records also reflect a long history of smoking.  And, as shown in the records summarized below, there are contradictory opinions in the claims file regarding the part that this condition played in the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principle or contributory cause of death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2011).  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b) and (c) (2011).

A pertinent precedent opinion from VA's Office of General Counsel provides that if a claimant can establish that a disease or injury resulting in disability or death was a direct result of tobacco use during service, e.g., damage done to a veteran's lungs by in-service smoking gave rise to lung cancer, service connection may be established without reference to section 38 C.F.R. § 3.310(a) (2011) which provides for "secondary service connection."  However, where the evidence indicates a likelihood that a Veteran's disabling illness had its origin in tobacco use subsequent to service, and he developed a nicotine dependence during service which led to continued tobacco use after service, the issue then becomes whether the illness may be considered secondary to the service-incurred nicotine dependence pursuant to 38 C.F.R. § 3.310.  See VAOPGCPREC 19-97. 

The 1997 Opinion cited VAOPGCPREC 2-93, which held that whether nicotine dependence was a disease for compensation purposes was an adjudicative matter to be resolved by adjudicative personnel based on accepted medical principles.  The threshold question was whether nicotine dependence could be considered a disease within the meaning of the veterans' benefit laws. VA's Under Secretary for Health has concluded that nicotine dependence may be considered a disease for VA compensation purposes.  See USB Letter 20-97-14 (July 24, 1997).  Therefore, the two principal questions which must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are: (1) whether the Veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability or death occurring after service.  

With regard to the first question, the Opinion held that the determination of whether a Veteran is dependent on nicotine is a medical issue.  It noted that the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV) provided the criteria for diagnosing substance dependence generally applied in diagnosing nicotine dependence.  

VAOPGCPREC 19-97 further notes that in a case where, as a result of nicotine dependence acquired in service, a veteran continued to use tobacco products following service, the decision would have to be made whether the post-service usage of tobacco products was the proximate cause of the disability or death upon which the claim is predicated. 

In summary, the General Counsel held that a determination of whether secondary service connection for disability or death attributable to tobacco use subsequent to military service should be established on the basis that such tobacco use resulted from nicotine dependence arising in service depended upon whether nicotine dependence may be considered a disease for purposes of VA benefits, whether the veteran acquired nicotine dependence in service, and whether that nicotine dependence may be considered the proximate cause of disability or death resulting from the veteran's use of tobacco products.  These questions must be answered by adjudication personnel applying established medical principles to the facts of particular claims.  

The 1997 Opinion also held that with regard to proximate causation, if it is determined that as a result of nicotine dependence acquired in service a Veteran continued to use tobacco products following service, adjudicative personnel must consider whether there is a supervening cause of the claimed disability or death which severs the causal connection to the service-acquired nicotine dependence.  

The Board would find it beneficial if the RO would obtain a medical advisory opinion with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

The following is a summarization of the medical evidence in the claims file.  It is repeated here for purposes of clarity and for benefit of the examiner who is requested to perform a review of the evidence.  

In this case, the appellant contends that the Veteran's service-connected osteomyelitis, among other conditions, contributed to the Veteran's death.  At the time of his death, the Veteran was service-connected for paralysis, partial, severe, median and ulnar nerves, left with involvement of muscle group VII; shell fragment wound, severe, muscle group VIII, left forearm with healed compound, comminuted fracture of left ulna; osteomyelitis, left ulna; and skin graft scar, abdomen, and bone graft scar, right leg. See rating decisions dated November 1947, December 1951, and March 1960.  

The Board has reviewed all of the evidence in this case.  STRs reveal that the Veteran was afforded a physical examination in September 1944 prior to entering service.  The physical examination was normal, and no evidence of septic shock, bacteremia, respiratory failure, or COPD was noted at that time.  

The Veteran was subsequently wounded in action while serving in Okinawa, Japan.  In May 1945, the Veteran sustained a fractured left ulna with possible nerve damage when he was struck in the left forearm by shell fragments.  The Veteran was found unfit for duty that same month as a result of "prolonged hospitalization and convalescence" and recommended for transfer to a "mainland general hospital."  

Following a lengthy recovery, the Veteran appeared before a Medical Evaluation Board (MEB) in July 1947.  The Veteran was found unfit for further military service due to "paralysis of the nerves, partial, ulnar and median, left, secondary to wound, penetrating, forearm left due to enemy action when struck by shell fragments."  In addition, it was noted that the Veteran was permanently disabled and/or incapacitated by weakness and limited motion of the left forearm, hand, and fingers.  No references to septic shock, bacteremia, respiratory failure, or COPD were contained in the MEB report.  The Veteran was medically separated from service shortly thereafter.  

The first pertinent post-service evidence of record is dated September 1949.  The Veteran was afforded a VA examination at that time.  The examiner diagnosed the Veteran as having a history of osteomyelitis of the left ulna, among other conditions, but noted no evidence of active osteomyelitis at that time.  In addition, it was noted that the last evidence of active osteomyelitis was September 1946 at the time of a bone graft to the left ulna.  See also October 1949 rating decision.  No references to septic shock, bacteremia, respiratory failure, or COPD were contained in the examination report.  

According to the appellant, the Veteran had numerous private sector jobs following discharge from service. For instance, the appellant indicated that the Veteran worked at the Ford Motor Company (FMS), Daimler Chrysler Corporation (DCC), and Martin-Marietta Corporation (MMC).  The appellant authorized VA to obtain any and all pertinent records from these companies pertaining to the Veteran.  VA requested such records, however, FMC and DCC had no records pertaining to the Veteran in their possession.  

MMC provided to VA medical records pertaining to the Veteran dated March 1961 to May 1987.  The bulk of these records, however, were unrelated to the current claim.  The Veteran was afforded a physical examination in March 1961 prior to beginning employment at MMC.  The Veteran disclosed the nature and severity of his "service-connected wounds," but the physical examination was otherwise normal and no evidence of septic shock, bacteremia, respiratory failure, or COPD was found at that time.  

The Veteran also received private medical care from J.C., M.D. in May 1987 for a ruptured duodenal ulcer, and the Board notes that he missed time from work at MMC as a result of this condition.  There were, however, no additional private records associated with this episode of care documenting treatment for a ruptured duodenal ulcer or residuals thereof.  There was also no evidence of septic shock, bacteremia, respiratory failure, or COPD noted.  

Efforts to contact Dr. J.C. to obtain any additional private medical records pertaining to the Veteran were unsuccessful. Correspondence from Dr. J.C.'s wife to the appellant dated September 2002 indicated that Dr. J.C. was seriously ill following a stroke and that he was unable to provide any additional information or records in support of the current claim.  

Associated with the Veteran's claims file is a clinical resume dated March 1992 written by the Veteran's primary care physician, M.W., M.D.  The clinical resume described in detail the Veteran's medical treatment at the Orlando Regional Medical Center (ORMC) during the last month of his life as well as his eventual death in January 1992.  According to Dr. M.W., the Veteran was admitted to ORMC in early December 1991 because of weakness, confusion, and shortness of breath.  At the time of admission, he developed acute onset of confusion and was found to have a blood sugar level of 39 and severe carbon dioxide retention.  

A history and physical examination dated December 1991 indicated that the Veteran was recently diagnosed as having a history of severe cor pulmonale, probable COPD, and sleep apnea syndrome, as well as advanced heart and lung disease.  His past medical history was significant for colon polyps and a duodenal ulcer.  The Veteran was encouraged to stop smoking and drinking, and lose weight.  

At admission, the Veteran provided a social history in which he admitted to smoking approximately two packs of cigarettes per day and drinking approximately one liter of wine per day.  The Veteran was admitted for further evaluation of his multiple medical problems, including probable COPD.  

The clinical resume indicated that an echocardiogram was administered in December 1991, the results of which were consistent with right ventricle and atrial dilation with borderline mild pulmonary hypertension.  By mid-December 1991, the Veteran had a feeding tube inserted, but Dr. M.W. noted that the Veteran was later re-intubated due to respiratory failure.  A tracheostomy was also performed.  

On December 25, 1991, the Veteran experienced an acute massive upper gastrointestinal hemorrhage. D.A., M.D., performed an exploratory laparotomy.  An operative report associated with this procedure found that the Veteran had a large, perforated bleeding gastric ulcer on the lesser curvature.  The ulcer was repaired and a pyloroplasty was also performed, but no evidence of duodenal ulcer disease was noted.  

The Veteran's condition continued to deteriorate.  He developed fever and pneumonia, and a nephrology consultation was ordered to consider ultra filtration due to "volume overload."  The consulting physician, L.A., M.D., summarized the Veteran's course of treatment and observed that his care was complicated by an episode of massive gastrointestinal bleeding and dehiscence of the operative wound.  Dr. L.A. noted that the wound became infected and that the Veteran "apparently was septic and at least from the wound there was growth of Candida."  

Candidiasis is an "infection with a fungus of the genus Candida . . . . It is usually a superficial infection of the skin or mucous membranes, although sometimes it manifests as a systemic infection or endocarditis."  Dorland's Illustrated Medical Dictionary, 282 (30th ed., 2003).  Any form can become more severe in immuno-compromised patients.  Id.  

Upon physical examination, Dr. L.A. described the Veteran as "massively obese."  Dr. L.A. diagnosed the Veteran as having acute renal failure, multifactorial in etiology; fluid overload; chronic respiratory insufficiency, secondary to COPD; cor pulmonale; history of sleep apnea; a history of diabetes mellitus; and atherosclerotic heart disease, atrial fibrillation, and congestive heart failure.  

By late January 1992, Dr. M.W. stated that the Veteran developed irreversible coma and sepsis, possibly due to Staphylococcus septicemia.  Laboratory blood work results dated the day before the Veteran's death showed that he had "bacteroides species probable bacteroides caccae."  A chest X-ray showed evidence of abnormal diffuse interstitial opacification.  The final diagnoses were COPD, gram positive septicemia, hypotension, acute renal failure, and atrial fibrillation.  See March 1992 clinical resume, supra.  

The Veteran's death certificate revealed that he died on January [redacted], 1992 at the age of 65.  The death certificate listed the immediate cause of death as septic shock and noted that the immediate cause of death was due to or a consequence of bacteremia, respiratory failure, and COPD.  No references to the Veteran's military service or his service-connected disabilities were contained in the ORMC treatment notes or on the death certificate.  

In April 1992, Dr. M.W. submitted a statement to VA in support of the current claim. Dr. M.W. stated that the Veteran was depressed and that this condition led to chronic alcoholism and nicotine addiction, and ultimately, his death. Dr. M.W. also opined that his depression was related to service.  

Dr. M.W. submitted an additional statement in November 1992 in which he indicated that the Veteran died as a result of complications from COPD, stress, chronic alcoholism, and nicotine addiction, among other conditions.  Dr. M.W. stated that in his opinion, the Veteran's nicotine addiction and stress "had origins" in the Veteran's period of active service, particularly given his experiences in World War II.  

In December 2002, Dr. M.W. reported that he had no records pertaining to the Veteran, but that "from my memory," the Veteran had posttraumatic stress disorder (PTSD) "which led to alcohol and tobacco abuse, poor control of diabetes, and contributed to his death from septicemia, a complication to influenza and COPD from smoking and stress."  

The appellant submitted a statement to VA dated May 1993 in which she stated that the Veteran's osteomyelitis was last known to be active in 1987, as evidenced by an "oozing wound."  

Following the Board's March 1997 remand, the RO obtained a VA medical opinion in December 1997 about the etiology of the Veteran's fatal infection. The VA examiner reviewed the claims file and stated:  

The Veteran clearly had septic shock which was the final cause of his death.  The veteran had multiple infections while in the hospital that could have been the primary inducer of this septic shock.  The most likely cause was his pneumonia.  He also had a wound infection from the surgery that he received.  I believe that it is very unlikely that the veteran's service-connected disabilities were the source of or contributing to his death.  I would have expected that if the osteomyelitis had been a significant problem that it would have been active and there would have been some mention from at least one of the many physicians who examined him. . . . 

The Veteran had multiple reasons for having septic shock, and I believe that it is very unlikely that his service-connected disabilities contributed substantially or material to his death.  

In September and October 1998, VA obtained Veterans Health Administration (VHA) opinions about the cause of the Veteran's death.  The first opinion dated September 1998 was authored by a VA pulmonologist who stated that there was insufficient documentation in the Veteran's claims file to determine the etiology of the Veteran's death and whether the Veteran's service-connected disabilities contributed to his death.  

The second VHA opinion associated with the claims file was authored by a different VA pulmonologist in October 1998.  This pulmonologist reviewed the claims file and identified the etiology of the Veteran's septic infection as being the result of a "gram negative or enteroccal sepsis or both."  The pulmonologist further opined: "I have no reason to believe that the veteran's bacteremia and sepsis were etiologically related to his service-connected left ulnar osteomyelitis.  But I do feel certain that his extremely poor pulmonary reserve due to severe COPD had adversely impacted on his postoperative course eventuating in a fatal outcome." 

Also associated with the Veteran's claims file is a statement in support of the claim dated July 2003 from D.B., the Veteran's son. D.B. stated that in his professional opinion as an archeologist with experience in forensic anthropology, he witnessed the Veteran exhibit behaviors consistent with PTSD.  He also stated that the Veteran had a microbial infection in his bones (i.e., "Brodie's abscess) as a result of the in-service wounds, and that this infection was the "probable cause" of the fatal sepsis.  

Following the Board's remand orders dated November 2003 and August 2004, VA obtained medical opinions from two different VA examiners in January 2004 about the link, if any, between the Veteran's claimed psychiatric and respiratory disorders, his period of active service, and his death.  VA examiners reviewed the Veteran's claims file in both instances.  

The first examiner, a physician, noted that the Veteran was a "lifelong cigarette abuser" and that this fact would make it "impossible" to determine when the Veteran began smoking.  The examiner noted that the Veteran went to the doctor infrequently, and that there was no documented evidence of testing in the 1970s or 1980s suggestive of chronic bronchitis.  In the absence of documented examinations or "bleeding tests," the examiner found it "impossible" to state whether the lifelong smoking habit caused the Veteran to have emphysema.  However, the examiner stated that lifelong smoking certainly "subjects one to the risk of chronic obstructive lung disease and the complications thereof."  The examiner also stated that there was no evidence of record to show that the Veteran's gastrointestinal bleeding was related to alcohol abuse, nor could the examiner state, without resorting to speculation, that the Veteran's service-connected disabilities "materially accelerated his death."  

The second examiner, a psychiatrist, indicated that it was "likely" that the Veteran had PTSD before his death.  The examiner also acknowledged that individuals with PTSD "often" use alcohol and nicotine to treat anxiety and insomnia.  However, the examiner stated that the extent to which the PTSD, nicotine, and/or alcohol addiction contributed to his death was "difficult to estimate in the absence of further medical records or an autopsy."  

In July 2005, VA, at the appellant's request, contacted Dr. M.W. and requested additional records pertaining to the Veteran. VA was informed that same month that the Veteran was last seen in 1992 and that his records had subsequently been destroyed.  

The appellant's attorney filed motions to the Board requesting an extension of time in June and November 2007.  Specifically, the appellant's attorney requested additional time to obtain and submit evidence to VA regarding the current claim.  Good cause having been found, the Board granted these requests in August and December 2007, respectively.  

The appellant's attorney submitted a statement authored by P.C., M.D. dated November 2007. Dr. P.C., an emergency medicine physician, stated:  


This patient suffered from chronic osteomyelitis of the left ulna. By definition, his condition was due to devitalized tissue including bone and soft tissues that sequester infection of a polymicrobial nature.  Although most cases of chronic osteomyelitis are polymicrobial in origin, the most commonly encountered organism is the gram positive bacteria Staphylococcus aurous.  The natural history of the disease is a waxing and waning course including long intervals without symptoms.  The clinical hallmarks of inflammation (fever, leukocytosis, elevated CRP, etc.) may be absent.  

The orthopedic community is in full agreement that administering antibiotics without the complete excision of the necrotic tissue to treat chronic osteomyelitis is futile.  The rationale for this is that devitalized tissue serves as a nidus for further infection, effectively rendering the offending microorganisms "invisible" to the host blood stream and immune system.  

After reviewing the patient's records it is clear that he died as a sequela of gram positive septicemia which led to multi-system organ failure.  I have seen no evidence that his chronic infection was adequately treated surgically, and in fact, it continued to be intermittently symptomatic until the late 1980's.  It is my opinion that this patient's chronic osteomyelitis is at least as likely as not to have contributed to his bacteremia and subsequent death.  

In December 2008, VA obtained an independent medical examination (IME) opinion given the complexity of the current claim.  The examiner, an infectious diseases specialist, thoroughly reviewed the Veteran's claims file.  The examiner concluded that it was "highly unlikely" that the Veteran's service-connected osteomyelitis was the principal or contributory cause of the Veteran's death.  In support of this conclusion, the examiner noted that (1) the Veteran had various comorbidities, all of which increased the risk of complications or death; and (2) there was no evidence contained in the terminal hospital records that the Veteran had chronic, active osteomyelitis.  

The examiner noted that the Veteran's course of treatment was complicated by dehiscence, an infected wound, pneumonia, and Bacteroides caccae.  These conditions ultimately led to septic shock and death.  According to the examiner, Bacteroides caccae bacteremia was an anaerobic gram negative organism originating from the gastrointestinal tract, especially after surgery.  Here, the examiner opined that that organism "most likely" originated from the Veteran's bowel.  Moreover, the examiner stated that there were multiple reasons to explain the Veteran's septic shock (i.e., pneumonia, bacteremia (bowel source), or wound infection), and that Bacteroides caccae would be a "very unusual" bacteria to cause osteomyelitis.  

The examiner also found no references to chronic, active ostemyelitis contained in the admission report and no evidence of left upper extremity swelling, infections in the left ulna with polymicrobial flora or with gram positive organisms that required medical attention, or a chronic wound that would be consistent with active osteomyelitis.  The examiner noted that if the Veteran had active osteomyelitis at the time of his death, "I would expect that the [Veteran] to have multiple admissions and treatments for osteomyelitis during the years and months prior to his last admission if osteomyelitis would have been an active problem."  

Furthermore, the examiner observed no evidence of any clinical findings suggestive of chronic osteomyelitis (i.e., pain or swelling of the arm) at the time of the terminal hospital admission.  The examiner stated that inflammatory markers typically showing evidence of active osteomyelitis (fever, leukocytosis, ESR, CRP, thrombocytosis) would not be reliable in this case as the Veteran had multiple infections and comorbidities.  The examiner also concluded that osteomyelitis would be an "extremely unusual etiology" for sepsis, particularly where, as here, there were multiple, "more obvious" sources to explain the Veteran's sepsis.  

The appellant's attorney submitted a medical opinion authored by M.C., M.D. in July 2009 in support of the current claim.  According to Dr. M.C, he reviewed the Veteran's "historical medical records and service records," as well as conducted interviews with the Veteran's wife and son. Dr. M.C. discussed in significant detail the Veteran's military history, including his in-service, combat-related wounds, as well as the events surrounding his terminal hospital admission and eventual death.  Based on interviews with the appellant and her son, as well as a review of the abovementioned records, Dr. M.C. noted the "classic development and progression" of symptoms of PTSD, alcohol dependence secondary to PTSD, "and a combination of quietly destructive behaviors directly related to [the Veteran's] combat experience that subsequently led to his demise."  

Dr. M.C. determined that the Veteran's "premature demise" could be directly related to his combat experiences and his then-undiagnosed PTSD.  In particular, Dr. M.C. noted that the Veteran had no psychiatric illnesses, substance abuse disorders, or any other forms of illness prior to service.  In service, it was noted that the Veteran experienced "profound and severe" combat and that he was wounded in action.  Following discharge from service, the appellant and her son indicated to Dr. M.C. that the Veteran experienced a host of symptoms, including impaired sleep, social isolation, intrusive thoughts, fear, anger, helplessness, and avoidant behavior, among others. Dr. M.C. also noted:  

There is not a single disease that led to the demise of this Veteran that was not related to the behaviors, actions, and symptoms associated with PTSD and his wish to bury and ameliorate the symptoms through alcohol dependence, morbid obesity, and nicotine dependence . . . . This patient would not have COPD if it were not for the use of tobacco which was utilized to ameliorate, just like alcohol was, the signs and symptoms of PTSD which tortured him all of his life.  In addition, there is a clear and documented causal relationship between smoking, alcohol use, and the development of peptic ulcer disease.  

Relying on his professional training and expertise, as well as a review of several scholarly articles, Dr. M.C. concluded that the Veteran had chronic, delayed onset PTSD which developed after his period of active service.  According to Dr. M.C., the Veteran used nicotine, alcohol, and food to cope with and/or assuage his PTSD symptoms.  These behaviors eventually led to the development of the Veteran's COPD, diabetes, and peptic ulcer disease, and ultimately resulted in his death.  

The Board also notes that the appellant has submitted various articles and abstracts that described osteomyelitis and the effects of this condition.  

It is the Board's conclusion that the evidence of record is adequate to address the majority of questions raised regarding the cause of the Veteran's death.  However, as to the whether the Veteran's cigarette smoking was of service origin and, if so, whether such contributed substantially to his death, should be further developed.  As already noted, there is evidence that the Veteran smoked during service and thereafter.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must obtain a medical advisory opinion from an appropriate specialist for the purpose of addressing the cause of the Veteran's death in January 1992, as shown on the death certificate and by the available records in the claims folder.  It is requested that the specialist(s) address the following questions to a reasonable degree of medical certainty: 

Whether it is more likely, less likely or as likely as not that the Veteran became nicotine dependent during his active military service? 

If it is concluded that the Veteran became nicotine dependent while in service, whether a direct cause-and-effect relationship is more likely, less likely or as likely as not shown between the Veteran's death and nicotine dependence incurred during military service?  

If not, whether it is more likely, less likely or as likely as not that any disorder due to service-related nicotine dependence contributed substantially or materially to cause his death?  

A discussion of the salient facts and the medical principles involved will be of considerable assistance to the Board.  The examination report should then be associated with the Veteran's claims folder.

2.  The AMC/RO should ensure that the examiner's report complies with this remand.  If the report is insufficient, the AMC/RO should return it to the examiner with instruction to take necessary corrective action.  

3.  The AMC/RO should undertake any additional evidentiary development suggested by the evidence obtained as a result of the requested above.  After all notice requirements have been satisfied, and the duty to assist has been fulfilled, the AMC/RO should readjudicate the claim.  If any benefit sought is denied, a supplemental statement of the case (SSOC) should be issued that addresses all the relevant evidence.  After the appellant has been given an opportunity to respond to the SSOC, the claims folder should be returned to this Board for further appellate review.

No action is required of the appellant until he received further notice.  The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, wither legal or factual, as to the ultimate disposition of the remanded issues.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

